DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Election/Restrictions
1.	A restriction requirement was posted on 21 October 2021.  Applicant responded on 19 December 2021, electing without traverse SEQ ID NO:3 together with the nucleic acid sequences SEQ ID NO:1 and SEQ ID NO:2  The requirement is deemed proper and is made final.
Claims 1-15 as filed on 7 October 2020 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
This may also apply to canceling amino acid sequences from the claims.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

 Claim 1 recites the limitation “the complement or reverse complement” of a nucleic acid molecule.  
Because the definite article “the" is used, the limitation “complement” is interpreted to be the full-length complement of, e.g., SEQ ID NO:3.  If the limitation “complement” were interpreted as being less than full length, this interpretation would give rise to additional prior art rejections.  (For example, if it reads on the sequence TATA, there would be numerous prior art references.
Additionally, since SEQ ID NO:1 and SEQ ID NO:2 are claimed as DNA sequences, the complement is inherent in reciting the gene sequence.  

Claim Objections
3.	Claim 5 is  objected to because of the following informalities.

Claim 5 is objected to because of the following reason.  Claim 5 reads on a modified plant or seed and thus encompasses a modified seed with increased expression of an amino acid sequence at least 90% sequence identical to SEQ ID NO:3.  First, there is no teachings in the specification of seed specific expression.  Second, several dependent claims reference the plant of claim 5 but ignore the embodiment of the seeds.  Applicant seems to be claiming a seed that will grow into a plant with increased expression of a sequence variant of SEQ ID NO:3.  Clarification is requested.

Appropriate correction is requested.

Improper Markush Group
4.	Claims 1-15 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.

Claim 1, part (a), for example, reads on a Markush group of several proteins.  When the elected SEQ ID NO:3, for example, was searched against an Office database containing the sequences of the instant application, none of the other sequences showed a significant degree of identity.  I.e., none of the other sequence are at least 85% sequence identical to SEQ ID NO:3.  Furthermore, none of the other sequences  are even 9% sequence identical.  In fact, when SEQ ID NO:3 was compared to SEQ ID NO:15, NCBI’s BLAST® website found “no significant similarity” (9 March 2022).
Therefore the species of the Markush groups lack both a substantial structural feature and thus cannot have a common use that flows from the substantial structural feature.  One of ordinary skill in the art would not perceive a substantial structural feature and/or a common use that flows from the substantial structural feature in the members of the Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.
Amending the claims to recite only the elected species would obviate the rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected to because in lines 7-8 the claim recites the limitation “the full complement of . . . (a), (b) or (c).  First, there is no antecedent basis that would allow the use of “the.”  Second, Applicant appears to be switching the meaning of the limitation “nucleotide sequence.  ”  In its prior occurrences in claim 1, “nucleotide sequence” clearly refers to the information of the prior occurring “polynucleotide.”  If the “full complement” is merely referring to the complementary sequence of nucleotides, then in that aspect of claim 1, Applicant is merely claiming information.  Information is not patentable.  
For the purposes of compact prosecution, “The full complement” is interpreted herein as representing a polynucleotide.  However, amendment is required to overcome this rejection.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
THE CLAIMS AND GENERA CLAIIMED
Claim 1 is drawn to (a) an isolated polynucleotide at least 85% sequence identical to SEQ ID NO:1, (b) an isolated polynucleotide at least 85% sequence identical to SEQ ID NO:2, (c) a polynucleotide encoding polypeptide with at least 90% sequence identical to SEQ ID NO:3, or (d) the full complement of either (a) or (b).  Dependent claims 2-3 narrow the scope of the claims to SEQ ID NO:1 or SEQ ID NO:2 and SEQ ID NO:3.  Dependent claim 4 requires a heterologous regulatory sequence.
Claim 5 reads on a modified plant or seed with increased expression of an amino acid sequence at least 90% sequence identical to SEQ ID NO:3.  
 Claim 5, however reads on the vast genus of “modified” plant or seed.  This includes, e.g., a seed coating with protectants which bears little relevance to improving the resultant plant’s ability to utilize nitrogen.  
There are no teachings in the specification of seed specific expression.  
 independent claim 5 reads on a “modified” plant or seed.  The “modified” plant or seed includes, e.g., a seed coating with protectants which bears little relevance to improving the resultant plant’s ability to utilize nitrogen or increase expression of SEQ ID NO:3.
It also appears to read on a fertilized plant.
Dependent claim 6 requires a recombinant DNA construct to increase expression.  Dependent claim 7 requires targeted modification of the genome to increase expression.  As seen in the alignment below, SEQ ID NO:3 is a rice protein.  Dependent claim 8 reads on a variety of plant species.  Therefore the genus encompassed by claim 6 includes modifying the genomic locus near the transgene insertion site.  Such an unusual approach is not described in Applicant’s specification.  Therore the claim actually appears to require a native gene encoding a protein at least 90% sequence identical to SIN3.  That may only exist in rice.  Dependent claim 8 requires a native gene.  Dependent claim 9’s base claim is 5, and recites various plant species.

Dependent claim 11 requires targeted modification of the genome of a regenerable plant cell to increase expression.  (See the discussion of claim 7, supr.)  Dependent claim 12 recites various methods to accomplish this.  Dependent claim 13 recites various locations for the target.
Several of the claims read on the complement of a coding nucleic acid sequence.  Applicant presents no evidence that a complement of a coding sequence has any value or produces any results.  All results are presented as the following from the transgenic expression of proteins.  While the complement of a coding sequence may have value in suppressing expression of a gene via an antisense mechanism, there is no evidence that this produces activity in the instant invention.
As seen in the alignment below, SEQ ID NO:3 is a rice protein, or, at least, a protein falling within the scope of the claims is a rice protein.  Dependent claim 8 reads on a variety of plant species.  Therefore the genus encompassed by claim 6 includes modifying the genomic locus near the transgene insertion site.  Such an unusual approach is not described in Applicant’s specification.  Therefore the claim actually appears to require a native gene encoding a protein at least 90% sequence identical to SIN3.  That may only exist in rice.  Dependent claim 8 requires a native gene.  Dependent claim 9’s base claim is 5, and recites various plant species.
Applicant also claims several genera by percent-identity.  Claim 1, for example, encompasses all proteins at least 80% identical to SEQ ID NO:3 as well as all nucleotide sequences having at least 85% sequence identical to SEQ ID NO:1 or SEQ ID NO:2.  
SEQ ID NO:3, for example, is 290 amino acids in length.  If the first approximately 85% amino acids were held constant, and the remaining 43 (approximately 15%) were varied, this would result in 4320 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.

THE WRITTEN DESCRIPTION REQUIREMENT
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
APPLICANT’S DESCRIPTION
The sequences in the claims are listed in Table 1.  Spec., p. 4.  Applicant describes SEQ ID NO:3 as the low nitrogen tolerance protein 8 from rice.  Id., pp. 4-5.
Example 1 deals with cloning DNA sequences to express the proteins described in the specification.  Id., p. 29 et se.  “The cloned nucleotide sequence in the construct of DP0749 and coding sequence of OsDN-LTP8 are provided as SEQ ID NO: 1 and 2, the encoded amino acid sequence of OsDN-LTP8 is SEQ ID NO: 3.”  Id., p. 30.  
Applicant identified proteins from rice with the aim of improving growth under nitrogen conditions (NUE).  Spec., p. 4.  Table 2 lists:
OsDN-LTP8		LOC_Os09926530 		DP0749
OsCYP76M5 	LOC_Os08943440 		DP0788
OsFBX25 		LOC_Os01955210 		DP0963
OsGH17 		LOC_Os03922530 		DP0979


Id., pp. 29-30.  Applicant tested OsCYP76M5.  Id., pp. 33-34.  Applicant tested OsFBX25.  Id., pp. 34-35.  Applicant tested OsGH17.  Id., pp. 35-36.
“The OsDN-LTP8 polypeptide (SEQ ID NO:3) is encoded by the coding sequence (CDS) (SEQ ID NO:2) or nucleotide sequence (SEQ ID NO:1) at rice gene locus LOC_Os09g26530.1.  This polypeptide is annotated as "expressed protein" in TIGR (rice.plantbiology.msu.edu/index.shtml), and "uncharacterized protein" in NCBI (ncbi.nlm.nih.gov/).”  Id., pp. 4-5.  Applicant obtained transgenic rice plants and observed an increase in expression of from 15- to 915-fold.  Id., p. 31.  
The elected OsDN-LTP8 (DP0749) / SIN:3 was tested in a chlorate assay.  Id., pp. 37-38.  SIN:3 transgenic plants were found to be more sensitive to chlorate.  Id., p. 38.  Applicant correlates this with improved NUE.  Id.  Then Applicant obtained field results.  Id., pp. 45-47.
Applicant obtained transgenic rice plants.  Id., p. 31.  Applicant measured transgenic mRNA expression.  Id., pp. 31-32.  Applicant describes NUE results for OsFBX25 (DP0963) transgenic rice.  Id. pp. 32-35.
Transgenic plants had a higher chlorate sensitive rate.  Id., p. 88.  Applicant correlates this sensitivity with increased NUE or low-nitrogen tolerance.  Id.  Successful NUE results are shown in Tables 17-18.  Id., pp. 45-46.  Also Tables 19-29.  Id., pp. 46-48.
Results from the different constructs continue through Table 34 on page 55.
. As explained supra in the rejection entitled “Improper Markush Group,” the sequences in claim 1 are not significantly similar to SEQ ID NO:3.  When NO:3was searched against an Office database containing the sequences of the instant application, none of the other sequences showed a significant degree of identity.  I.e., none of the other sequence are at least 85% sequence identical to SEQ ID NO:3.  Furthermore, none of the other sequences  are even 9% sequence identical.  In fact, when SEQ ID NO:3 was compared to SEQ ID NO:15, NCBI’s BLAST® website found “no significant similarity” (9 March 2022).

SEQ ID NO:3 is thus considered by itself.  Applicant fails to describe any variant of SEQ ID NO:3 having any number of unspecified substitutions, additions, or deletions and that still retains activity in the instant invention.  In contrast to this limited description, Applicant claims a large genus of variants of SEQ ID NO:3.  Given the vast number of members of all the genera encompassed by the claims, Applicant also fails to describe a representative number of species within the genera of SEQ ID NO:3 variants..
The protein art describes that minor changes to a polypeptide's sequence can abolish activity.  

RELEVANT  PRIOR ART
Olsen et al. reviewed the amino acid backbone changes in three mutants of NAC transcription factors that abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides are at least 80% sequence identical to the active polypeptide.
Also, Hill & Preiss describes that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the "nonconservative" amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the "conservative" amino acid arginine drastically reduces enzyme activity.  Hill & Preiss (1998) Biochem Biophys Res Commun 244(2):573-77, e.g. Table 1. 
Proteases invovled in stress tolerance also display sensitivity to single amino acid changes.  E.g, Chen et al. (2006) Plant J 48:73-84,78 (col. 1, first full para.).
One of the above examples is a transcription factor and the other is an enzyme.  Applicant fails to describe the native activity of the protein and, as seen in the alignment above, the GenBank entry also does not describe any activity.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions 
In the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:3, but not defining why such overexpression brings about enhanced NUE.  Nor does Applicant describe the native activity of the polypeptide.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.  
Therefore one skilled in the art would not be able to envision the claimed genus of polypeptides that are up to 20% sequence-variant from the claimed SEQ ID NO:3 that would also be active in the instant invention.  Applicant also presents no structure/function analysis.  Therefore Applicant fails to provide adequate written description for the pending claims.  One of ordinary skill in the art would not be able to envision the full scope of the claimed invention.
Therefore Applicant fails to satisfy the written description requirement for the claimed invention.

A0A0P0XN45_ORYSJ
ID   A0A0P0XN45_ORYSJ        Unreviewed;       290 AA.
AC   A0A0P0XN45;
DT   20-JAN-2016, integrated into UniProtKB/TrEMBL.
DT   20-JAN-2016, sequence version 1.
DT   02-JUN-2021, entry version 23.
DE   SubName: Full=Os09g0436000 protein {ECO:0000313|EMBL:BAT08245.1};
GN   OrderedLocusNames=Os09g0436000 {ECO:0000313|EMBL:BAT08245.1};
GN   ORFNames=OSNPB_090436000 {ECO:0000313|EMBL:BAT08245.1};
OS   Oryza sativa subsp. japonica (Rice).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; BOP clade;
OC   Oryzoideae; Oryzeae; Oryzinae; Oryza; Oryza sativa.
OX   NCBI_TaxID=39947 {ECO:0000313|EMBL:BAT08245.1, ECO:0000313|Proteomes:UP000059680};
RN   [1] {ECO:0000313|Proteomes:UP000059680}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Nipponbare {ECO:0000313|Proteomes:UP000059680};
RX   PubMed=16100779; DOI=10.1038/nature03895;
RG   International rice genome sequencing project (IRGSP);
RT   "The map-based sequence of the rice genome.";
RL   Nature 436:793-800(2005).
RN   [2] {ECO:0000313|EMBL:BAT08245.1, ECO:0000313|Proteomes:UP000059680}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Nipponbare {ECO:0000313|Proteomes:UP000059680};
RX   PubMed=24280374; DOI=10.1186/1939-8433-6-4;

RA   Ouyang S., Schwartz D.C., Tanaka T., Wu J., Zhou S., Childs K.L.,
RA   Davidson R.M., Lin H., Quesada-Ocampo L., Vaillancourt B., Sakai H.,
RA   Lee S.S., Kim J., Numa H., Itoh T., Buell C.R., Matsumoto T.;
RT   "Improvement of the Oryza sativa Nipponbare reference genome using next
RT   generation sequence and optical map data.";
RL   Rice 6:4-4(2013).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AP014965; BAT08245.1; -; Genomic DNA.
DR   RefSeq; XP_015651155.1; XM_015795669.1.
DR   RefSeq; XP_015651157.1; XM_015795671.1.
DR   SMR; A0A0P0XN45; -.
DR   PaxDb; A0A0P0XN45; -.
DR   EnsemblPlants; Os09t0436000-01; Os09t0436000-01; Os09g0436000.
DR   GeneID; 4347145; -.
DR   Gramene; Os09t0436000-01; Os09t0436000-01; Os09g0436000.
DR   KEGG; osa:4347145; -.
DR   eggNOG; ENOG502TIZ4; Eukaryota.
DR   OMA; FRVVARF; -.
DR   OrthoDB; 1770706at2759; -.
DR   Proteomes; UP000059680; Chromosome 9.
DR   InterPro; IPR009003; Peptidase_S1_PA.
DR   SUPFAM; SSF50494; SSF50494; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000059680}.
FT   REGION          227..290
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        237..290
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   290 AA;  31211 MW;  24FEBBBC5EF08916 CRC64;

  Query Match             99.6%;  Score 1458;  DB 83;  Length 290;
  Best Local Similarity   99.7%;  
  Matches  289;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MSAVRSYDDAFLRQLHQSVAPSIVQLAVFNAKSTQIPCHLGTGLVLCVTPNYIGVITSIS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSAVRSYDDAFLRQLHQSVAPSIVQLAVFNAKSTQIPCHLGTGLVLCVTPNYIGVITSIS 60

Qy         61 CDPKDGFRVVARFGDQEDLETEVVRTSSLLSALVVRGCNVQAIPCIPTSFHEGDLPEADV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CDPKDGFRVVARFGDQEDLETEVVRTSSLLSALVVRGCNVQAIPCIPTSFHEGDLPEADV 120

Qy        121 VFCIGCFSIVKEQIMTAGIISVCEFEKELRGEQQVSTFVHTCPIGDGLMGAPICSRFGKV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VFCIGCFSIVKEQIMTAGIISVCEFEKELRGEQQVSTFVHTCPIGDGLMGAPICSRFGKV 180

Qy        181 FGMNVARTALCSSINFALNNSQLKVELAKLLQNEDYEMSALIEKYDSEKTSASKKRKGRG 240
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FGMNVARTALCLSINFALNNSQLKVELAKLLQNEDYEMSALIEKYDSEKTSASKKRKGRG 240

Qy        241 VSSSQMSRSPVKRKAGGSSSSRRERGVASSQMSSLPAKRKAGGSSSSRAI 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VSSSQMSRSPVKRKAGGSSSSRRERGVASSQMSSLPAKRKAGGSSSSRAI 290



scope of enablement
7.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing NUE in a plant by transgenically expressing SEQ ID NO:3, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims is set forth above in the rejection under the written description requirement.  
The claimed invention is not enabled because the effect of expressing in a plant a heterologous nucleic acid sequence that, e.g., encodes a polypeptide having as little as 80% amino acid sequence identity to SEQ ID NO:2 is unpredictable.  The effect is unpredictable because polypeptides that are related to SEQ ID NO3 cannot predictably increase the NUE or yield of a transformed plant because, in part, SEQ ID NO:3 itself was not well characterized at the time of filing the instant application and, additionally, the effect of making widespread amino acid changes to the sequence is unpredictable.  Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
For example, Olsen et al. reviewed the amino acid backbone changes in three mutants of NAC transcription factors that abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides are at least 80% sequence identical to the active polypeptide.
Also, Hill & Preiss teaches that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the "nonconservative" amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the "conservative" amino acid arginine 
Proteases involved in stress tolerance also display sensitivity to single amino acid changes.  E.g, Chen et al. (2006) Plant J 48:73-84,78 (col. 1, first full para.).
One of the above examples is a transcription factor and the other is an enzyme.  Applicant fails to describe the native activity of the protein and, as seen in the alignment above, the GenBank entry also does not describe any activity.
Furthermore, Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  
In the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:3, but not defining why such overexpression brings about enhanced NUE.  Nor does Applicant describe the native activity of the polypeptide.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.  
In view of the above, extensive guidance would be required to practice the full scope of Applicant’s claimed invention.  
Applicant teaches the sequences in the claims in Table 1.  Spec., p. 4.  Applicant teaches SEQ ID NO:3 as the low nitrogen tolerance protein 8 from rice.  Id., pp. 4-5.
Example 1 deals with cloning DNA sequences to express the proteins described in the specification.  Id., p. 29 et se.  “The cloned nucleotide sequence in the construct of DP0749 and coding sequence of OsDN-LTP8 are provided as SEQ ID NO: 1 and 2, the encoded amino acid sequence of OsDN-LTP8 is SEQ ID NO: 3.”  Id., p. 30.  Applicant obtained transgenic rice plants.  Id., p. 31.  Applicant measured transgenic mRNA expression.  Id., pp. 31-32.  Applicant teaches NUE results for OsFBX25 (DP0963) transgenic rice.  Id. pp. 32-35
Id., p. 88.  Applicant correlates this sensitivity with increased NUE or low-nitrogen tolerance.  Id.  Successful NUE results are shown in Tables 17-18.  Id., pp. 45-46.  Also Tables 19-29.  Id., pp. 46-48.
Results from the different constructs continue through Table 34 on page 55.
. As explained supra in the rejection entitled “Improper Markush Group,” the sequences in claim 1 are not significantly similar to SEQ ID NO:3.  When NO:3was searched against an Office database containing the sequences of the instant application, none of the other sequences showed a significant degree of identity.  For example., none of the other sequence are at least 85% sequence identical to SEQ ID NO:3.  Furthermore, none of the other sequences  are even 9% sequence identical.  In fact, when SEQ ID NO:3 was compared to SEQ ID NO:15, NCBI’s BLAST® website found “no significant similarity” (9 March 2022).
Although Applicant teaches several species (e.g., Table 1 (Spec., p. 4), they are not similar.  SEQ ID NO:3 is thus considered by itself.  Applicant fails to teach any variant of SEQ ID NO:3 having any number of unspecified substitutions, additions, or deletions and that still retains activity in the instant invention.  In contrast to this limited description, Applicant claims a large genus of variants of SEQ ID NO:3.  Given the vast number of members of all the genera encompassed by the claims, Applicant also fails to sufficient guidance regarding  scope of the claimed the genera of SEQ ID NO:3 variants..
Thus, although extensive guidance would be required to practice the full scope of Applicant’s claimed invention, such guidance is not provided.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use variants of SEQ ID NO:3 to function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue 
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3 are directed to a naturally-occurring nucleic acid molecule.
Claim 1 is drawn to an isolated polynucleotide encoding SEQ ID NO:3 where, if SEQ ID NO:3 is transgenically expressed in a plant,  brings about increased stress tolerance or nitrogen use efficiency.  First, claim 1 encompasses an isolated nucleic acid molecule which is not patentable under the Supreme Court’s Myriad decision.  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S.Ct. 2107, 186 L.Ed.2d 124, 106 USPQ2d 1972 (2013).  Second, although Applicant demonstrates a use for this polypeptide if transgenically expressed, Applicant fails to teach any utility for an isolated polynucleotide encoding SEQ ID NO:3.  Also, Applicant fails to teach any utility of a full complement for the claimed sequence variants of SEQ ID NO:1 and SEQ ID NO:2
Dependent claims 2-3 narrow the scope of the claims to SEQ ID NO:1 or SEQ ID NO:2 and SEQ ID NO:3.

Dependent claim 4 requires a heterologous regulatory sequence and is not rejected here.  
Claim 10 is not included because there is no evidence that a protein at least 90% identical to SEQ ID NO:3 occurs in anything but O. Saiva, a cultivated species.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (2003) Nutr Rev 61(s6):S124-34.
Claim 5 reads on increasing expression of SEQ ID NO:3 by any means.  It is reasonable to believe that fertilizing rice plants causes an increase of expression of all genes.  Fertilized rice plants were known in the prior art.  Davies (2003) p. S124, col. 2.34
Davies (2003) does not teach the specific transgenic expression of SEQ ID NO:3 or variants thereof.


10.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara et al. (2013) Rice (6):4.

Davies (2003) does not teach the specific transgenic expression of SEQ ID NO:3 or variants thereof.
A gene encoding a protein falling within the scope of claim 1 was identified during  a sequencing of the rice genome.  Since it as cloned, it has, somewhere in the clone, a heterologous regulatory sequence.  Therefore claims 1-4 are anticipated.


Conclusion
11.	No claim is allowed.

Allowable Subject Matter
12.	The use of SEQ ID NO:3 in a transgenic expression construct in a plant to improve NUE is free of the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RUSSELL T BOGGS/Examiner, Art Unit 1663